Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it states “the roofing material is configured to be prepared” which would have been unclear to one of ordinary skill in the artist since the roofing material of claim 1 is a finished product (i.e., already prepared); so it cannot be configured to be prepared when it is already prepared.
Examiner Note: for purposes of examination, the Examiner will assume the claim should read “wherein the roofing material is prepared…” The Examiner also notes the specification uses the terminology “configured to be prepared” but fails to provide any clarity on what the terminology/limitation means and/or how it adds or limits any further structure to the roofing material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2018/0187419 A1).
Regarding claims 1-3, 5-7, 9, 10, and 15-17, Lai teaches a roofing material (e.g., shingle) comprising a support sheet (i.e., a substrate having a cop surface and a bottom surface) comprising a fibrous mat of polyester; a first coating comprising thermoplastic polymer (e.g., acrylic or thermoplastic and/or PVDF, vinyl chloride, or a vinyl) and filler (i.e., talc or inorganic mineral filler) applied onto the top surface of the substrate; wherein the first coating comprises at least one layer that is applied to the top surface of the substrate; wherein the coating may be free of asphalt; and roofing granules applied to the top surface of the coating (para 12, 44-47, 57, 63; fig 1-2).


    PNG
    media_image1.png
    223
    449
    media_image1.png
    Greyscale

Lai further suggests an asphalt coating may be applied to the bottom of the shingle (i.e., a second coating applied onto the bottom surface of the substrate, the second coating comprising asphalt; wherein the second coating comprises at least one layer that is applied to the bottom surface of the substrate) (para 45).
Therefore, Lai would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention method of preparing a roofing material, the method comprising:(a) obtaining a substrate having a top surface and a bottom surface; (b) obtaining a first coating comprising thermoplastic polymer; and (ii) a filler, wherein the filler comprises at least one of an organic filler, an inorganic mineral filler, and combinations thereof, wherein the first coating is free of asphalt; (c) obtaining a second coating comprising asphalt; (d) applying the first coating to the top surface of the substrate; and (e) applying the second coating to the bottom surface of the substrate, to form the roofing material; wherein the applying the first coating to the top surface of the substrate is conducted by applying the first coating as at least one layer to the top surface of the substrate; wherein the applying the second coating to the bottom surface of the substrate is conducted by applying the second coating as at least one layer to the bottom surface of the substrate.
para 32, 57, 65, 72). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Lai, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 4, the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 4 and the product of Lai.
Regarding claim 8, Lai suggests the roofing material may have a reflectivity between 30% to 80% (para 122-124). The limitation “as measured according to ASTM E 903” is a test method that does not appear to add structure to the embodiment of the instant claims. 
Regarding claim 11, the limitation of instant claim 11 appears to be an optional limitation and therefore need not taught by Lai. 
Regarding claims 12-14, Lai suggests the coating composition may comprise fillers such as talc and/or pigments as well as acrylics (i.e., resins) (para 57, 65). It would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of these additives in the composition to optimize the physical properties of the final coating. Furthermore, Lai suggests the acrylic resins may comprise at least wt % of the polymer (para 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783